McMurray, Presiding Judge.
The Supreme Court of Georgia in Mayor &c. of Savannah v. Radford, 261 Ga. 129 (401 SE2d 709), having reversed this Court’s *53prior judgment in this case, the judgment of this Court in Radford v. Mayor &c. of Savannah, 194 Ga. App. 839 (392 SE2d 23) is reversed and the judgment of the trial court is hereby affirmed.
Decided June 17, 1991.
Ashman & Zipperer, Alex L. Zipperer, Ralph R. Lorberbaum, for appellant.
Friedman, Haslam, Weiner & Ginsberg, Patrick T. O’Connor, Wiseman, Blackburn & Futrell, James B. Blackburn, for appellee.

Judgment affirmed.


Carley and Beasley, JJ., concur.